DETAILED ACTION

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: a thermal cutting surgical instrument containing a blade that is not mechanically sharp and handpiece device to incise tissue and seal transected blood vessels and the method of making said device is well known in the art.  Further, there are various publications that describe a method of making the blade of this device in which there a multiple layers and specific properties of the blade.  This is supported by at least the references cited during the prosecution of this case.  After consideration of the Applicant’s remarks, (filed on 12/09/2021) and further search and consideration, Examiner takes the position that the prior art does not teach or suggest the claimed device/method to contain the specific steps of making the blade as well as the specific structures and materials of the blade, as stated in independent claims 40 and 39.  As the Applicant has amended the current claim language to get around the various 112(b) rejections cited in the previous office action, the Examiner allows the current claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794